Title: Abigail Adams to Elbridge Gerry, 20 July 1781
From: Adams, Abigail
To: Gerry, Elbridge


     
      Sir
      Braintree july 20. 1781
     
     When I looked for your Name among those who form the Representative Body of the people this year I could not find it. I sought for it with the Senate, but was still more dissapointed. I however had the pleasure of finding it amongst the delegates of this Commonwealth to Congress, where I flatter myself you will still do us Honour which posterity will gratefully acknowledge; and the virtuous few now confess. But as you are no worshiper of the rising Sun, or Adulator at the shrine of power, you must expect with others, who possess an Independant Spirit, to be viewed in the shade, to be eyed askance, to be malign’ed and to have your Good evil spoken of. But let not this Sir discourage you in the arduous Buisness. I hope America has not yet arrived at so great a pitch of degeneracy as to be given up by those alone who can save her; I mean the disinterested patriot—who possessing an unconfined Benevolence will persevere in the path of his duty. Tho the Ingratitude of his constituents and the Malevolence of his Enemies should conspire against him, he will feel within himself the best Intimations of his duty, and he will look for no external Motive.
     History informs us that the single virtue of Cato, upheld the Roman Empire for a time, and a Righteous few might have saved from the impending Wrath of an offended deity the Ancient cities of Sodom and Gomorah. Why then my dear Sir, may I ask you, do you wish to withdraw yourself from publick Life?
     You have supported the cause of America with zeal with ardour and fidelity, but you have not met even with the gratitude of your fellow citizens—in that you do not stand alone.
     You have a mind too Liberal to consider yourself only as an Individual, and not to regard both your Country and posterity—and in that view I know you must be anxiously concerned when you consider the undue Influence excercised in her Supreme Counsels. You can be no stranger I dare say Sir, to matters of the Highest importance to the future welfare of America as a Nation; being now before her Representitives—and that she stands in need of the collected wisdom of the United States, and the Integrity of her most virtuous members.
     I will not deny Sir, that personally I feel myself much Interested in your attendance there. I fear there is a spirit prevailing, too powerfull for those who wish our prosperity; and would seek our best Interests. Mr. Lovell and Mr. Adams have informed you I suppose of the Intrigues and malicious aspersions of my absent Friends character, if they have not, I will forward to you a coppy of a Letter which will not want any comment of mine.
     The plan which appears to be adopted both at Home and abroad, is a servile adulation and complasance to the Court of our Allies, even to the giving up some of our most valuable privileges. The Independant Spirit of your Friend, abroad, does not coinside with the selfish views and inordinate ambition of your Minister, who in consequence of it, is determined upon his distruction. Stung with envy at a merit he cannot emulate, he is allarmed with the apprehension of losing the Honour of some Brilliant action; and is useing his endeavours that every enterprize shall miscarry, in which he has not the command. To Effect this purpose he has insinuated into the minds of those in power the falsest prejudices against your Friend, and they have so far influenced the united Counsels of these States, as to induce them to join this unprincipled Man, in Commission with him for future Negotiations. If Congress had thought proper to have joined any Gentleman of real abilities and integrity with our Friend, who could have acted in concert with him; he would have gratefully received his assistance—but to clog him with a Man, who has shewn himself so Enimical to him, who has discovered the marks of a little and narrow Spirit by his malicious aspersions, and ungenerous insinuations, and whose measures for a long time they have had no reason to be gratified with, is such a proof to me of what my absent Friend has reason to expect, and what you know Sir, I very early feared; that I can see nothing but dishonour, and disgrace attending his most faithfull, and zealous exertions for the welfare of his Country.
     These Ideas fill me with the deepest concern. Will you suffer Female influence so far to operate upon you; as to step forth and lend your aid to rescue your Country and your Friend, without inquiring
     
      “What can Cato do
      Against a World, a base degenerate World
      which courts a yoke and bows its Neck to Bondage.”
     
     
     There is a very serious Light in which this matter is to be viewed; the serious light in which a late distinguished Modern writer expresses it—“that we are all embarked on the same Bottom, and if our Country sinks, we must Sink with it.”
     Your acknowledged Friendship and former politeness has led me to the freedom of this address, and prevents my asking an excuse which I should otherways think necessary for her who has the Honour to subscribe herself your Friend and Humble Servant,
     
      Portia
     
     
      PS The communication of the minister at Versails being joined with my Friend was made in confidence—I wish it may not be mentiond at present.
     
    